United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, OSWEGO POST
OFFICE, Oswego, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1491
Issued: March 22, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On August 7, 2020 appellant, through counsel, filed a timely appeal from a June 4, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 20-1491.
On January 25, 2018 appellant, then a 43-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 24, 2018 he broke his shoulder when he slipped and
fell on ice while in the performance of duty. He stopped work on January 25, 2018. OWCP
accepted appellant’s claim for left shoulder nondisplaced fracture of the glenoid and left humerous
nondisplaced fracture of the greater tuberosity. It paid appellant wage-loss compensation on the
supplemental rolls beginning March 11, 2018 and on the periodic rolls, effective May 27, 2018.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

On October 13, 2018 appellant returned to full-duty work, but stopped work again after 40
minutes.2 He subsequently returned to part-time, limited-duty work.
On May 21, 2019 appellant filed a notice of recurrence (Form CA-2a) claiming disability
from work commencing May 21, 2019. He indicated that after the original January 24, 2018
employment injury, he returned to work with a lifting restriction.3 Appellant also explained that
he had experienced daily left shoulder pain and that his shoulder frequently popped since he broke
it on January 24, 2018. He further described that on May 21, 2019, he set a package down on the
porch when he felt a pop and pain in his left shoulder.
By decision on November 25, 2019, OWCP denied appellant’s recurrence claim, finding
that the medical evidence of record was insufficient to establish that he was unable to work limited
duty due to a worsening of his accepted left shoulder injury.
On December 10, 2019 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review, which was held on March 27, 2020.
By decision dated June 4, 2020, the hearing representative affirmed the November 25, 2019
decision.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.4 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.5 Herein, appellant has an
accepted claim for displaced fracture of glenoid of left shoulder and nondisplaced fracture of
greater tuberosity of left humerus, left shoulder under OWCP File No. xxxxxx253, which is the
claim presently before the Board. He subsequently filed a traumatic injury claim for the same
body part on October 13, 2018, assigned OWCP File No. xxxxxx503.
For a full and fair adjudication, the case must be remanded to OWCP to administratively
combine the current case record with OWCP File No. xxxxxx503 and determine whether appellant
has provided sufficient rationalized medical evidence to establish a recurrence of disability
commencing May 21, 2019, causally related to his accepted January 24, 2018 employment injury.
Following this and other such further development as OWCP deems necessary, it shall issue a
de novo decision.

2

On October 13, 2018 appellant filed a new traumatic injury claim under OWCP File No. xxxxxx503 alleging that
he experienced shoulder pain when he lifted a tub of mail while in the performance of duty. OWCP denied that claim
finding that the medical evidence of record was insufficient to establish causal relationship. Appellant’s claims have
not been administratively combined.
3

Appellant indicated that he had a 20-pound lifting limitation and a 10-pound continuous carry limitation since
October 13, 2018.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id.; L.M., Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the June 4, 2020 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

